Citation Nr: 0703796	
Decision Date: 02/06/07    Archive Date: 02/14/07	

DOCKET NO.  05-04 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
nonservice-connected pension benefits calculated in the 
amount of $7,774.34.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

The veteran had active service in March 1969 to January 1973.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that denied the benefit sought on 
appeal.  

This matter must be REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, to ensure 
compliance with applicable law, in particular as to whether 
the veteran's due process rights were satisfied.  VA will 
notify the appellant if further action is required on his 
part.


REMAND

An August 2004 decision on waiver of indebtedness reflects 
that there were two overpayments of pension benefits at 
issue, the first calculated in the amount of $7,774.34 and 
the second calculated in the amount of $6,199.93.  In 
considering the request for a waiver, the RO waived the 
recovery of the second overpayment calculated in the amount 
of $6,199.93, but denied the waiver of recovery of the first 
overpayment of $7,774.34.  

The RO explained that the veteran had previously been 
notified of the amount of the original indebtedness, the 
right to request to a waiver, and the 180-day time limit for 
filing an application for a waiver.  The RO noted that the 
veteran had not filed a waiver request within the requisite 
180 days from the date of notification.  With respect to the 
second overpayment it was determined that no waiver rights 
had been provided, and therefore the veteran's August 2003 
waiver request was considered timely and the RO favorably 
acted on the veteran's request for a waiver of recovery of 
the second overpayment.

However, the record before the Board does not contain 
sufficient information to determine that the veteran was, in 
fact, notified of the amount of the original indebtedness 
calculated in the amount of $7,774.34, the right to request a 
waiver and the 180-day time limit for filing an application 
for waiver.  An initial waiver decision dated in October 2003 
indicates that the veteran was notified of his waiver rights 
by way of a letter dated July 29, 1995, but there is no 
documentation in the claims file to substantiate that the 
veteran was actually provided notice of the indebtedness.  

In a letter to his congressional representative dated in June 
2004, and in a letter to VA dated in September 2004 the 
veteran specifically denied being advised of the amount of 
the overpayment in question.  

Of potential relevance to this matter, a bulletin dated in 
May 1999 from the VA Office of Financial Policy addressed a 
change in the procedure for waiver requests referred by the 
VBA Debt Management Center to the Committee on Waivers and 
Compromises.  See OF Bulletin 99.GC1.04 (May 14, 1999).  

In that bulletin it was noted that in any waiver decision 
involving a debt under the Debt Management Center's 
jurisdiction where timeliness of a waiver request is at 
issue, the Debt Management Center will provide verification 
of the date on which the initial notice of indebtedness and 
the right to request a waiver were dispatched by the Debt 
Management Center to the debtor.  The Debt Management Center 
was to provide verification in the form of a signed, written 
certification from the Debt Management Center management 
identifying the date of dispatch of the notice.  The Debt 
Management Center was also to provide a printout of the 
screen from the Centralized Accounts Receivable Online System 
(CAROLS) that indicates the date of dispatch of the Debt 
Management Center's initial notice to the debtor.  A 
statement that explains the details on the screen was to 
accompany the screen printout.  In addition, the Debt 
Management Center was also to provide a copy of the type of 
form letter sent to the debtor.  Lastly, the Debt Management 
Center was also to provide a copy of any correspondence 
received from the debtor in response to the initial notice of 
the indebtedness and the right to request a waiver.  It was 
contemplated that the written declaration, the CAROLS screen 
printout (with a statement of explanation), the copy of the 
VA form letter sent to the debtor, and a copy of the debtor's 
response would all be made part of the permanent record by 
the Committee on Waivers and Compromises.  

However, the present record does not contain any information 
as to whether this procedure was followed in this case.  
Thus, it is not clear to the Board the veteran was notified 
of the initial indebtedness, the right to request a waiver, 
and the 180-day time limit for filing an application for a 
waiver.  Therefore, further development consistent with the 
requirements set forth in OF Bulletin 99-GCV1.04 should be 
undertaken.

The case is being returned to the RO via the Appeals 
Management Center in Washington, D.C., and the veteran will 
be notified if action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

The RO should request the Debt Management 
Center provide verification of the date 
on which the initial notice of the 
indebtedness and the right to request 
waiver were dispatched to the veteran.  
The Debt Management Center should be 
requested to provide verification in the 
form of a signed, written certification 
from the Debt Management Center verifying 
the date of dispatch and the notice.  The 
Debt Management Center should also 
provide a printout of the CAROLS screen 
that indicates the date of dispatch of 
the Debt Management Center's initial 
notice to the debtor, and a statement 
that explains the details accompanying 
the screen printout.  The Debt Management 
Center should also be requested to 
provide a copy of the type of form letter 
sent to the veteran and a copy of any 
correspondence received from the debtor 
in response to the initial notice of the 
indebtedness and the right to request a 
waiver.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
initial evidence.  If the benefit sought is not granted, the 
veteran should be furnished a Supplemental Statement of the 
Case and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to send any additional 
evidence and/or argument he desires to have considered in 
connection with this current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



	                  
_________________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).





